            Case 1:20-cv-03846-PLF Document 1 Filed 12/29/20 Page 1 of 11


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF COLUMBIA


CLEAN LABEL PROJECT FOUNDATION,

A 501(c)(3) corporation
280 E. 1St Ave., #873                               Case No. 1:20-cv-3846
Broomfield, Colorado 80038
                              Plaintiff,

               v.

PHARMAVITE LLC,

A California limited liability company
8531 Fallbrook Ave.
West Hills, CA 91304

                              Defendant.


                                   NOTICE OF REMOVAL

       Defendant Pharmavite LLC (“Pharmavite”) hereby removes this case from the Superior

Court of the District of Columbia, Civil Division, to the United States District Court for the

District of Columbia, pursuant to 28 U.S.C. § 1446. Removal is proper under the Class Action

Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d) because this case is a class action in which

the putative class exceeds 100 members, at least one plaintiff is diverse from one defendant, and

the amount in controversy exceeds $5 million. Venue is proper under 28 U.S.C. § 1391 because

this action was filed in the Superior Court of the District of Columbia, which is coextensive with

the District to which this case has been removed.

             FACTUAL BACKGROUND AND STATE COURT PROCEEDINGS

       1.      Plaintiff Clean Label Product Foundation (“Plaintiff”) filed this action in the

Superior Court of the District of Columbia on September 4, 2020. See Exhibit A, Complaint. On

December 1, 2020, the Court granted Plaintiff’s motion to file a First Amended Complaint

(“FAC”). See Exhibit B, Order. Plaintiff served the FAC on December 2, 2020. See Exhibit C,
            Case 1:20-cv-03846-PLF Document 1 Filed 12/29/20 Page 2 of 11


FAC; Exhibit D, Proof of Service. Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the

remainder of the Superior Court case file (including all documents other than those in Exhibits

A-D) is attached hereto as Exhibit E.

       2.      Pharmavite is a California limited liability company with its principal place of

business in West Hills, California. Pharmavite manufactures, largely in California, Nature

Made® brand vitamins and supplements. Plaintiff alleges that three of Pharmavite’s prenatal

supplements in a total of seven different sizes (the “Products”) “are under-formulated with

respect to folate/folic acid and adulterated with respect to quantifiable amounts of heavy metals

and detectable amounts of pesticides.” See Exhibit C, FAC, Introductory paragraph. Plaintiff

further alleges that Pharmavite’s labeling and advertising of the Products violates the District of

Columbia’s Consumer Protection Procedures Act (“CPPA”), D.C. Code § 28-3901 et seq. See

e.g., Exhibit C, FAC, ¶¶ 53, 54, 198, 200-211.

       3.      Plaintiff purports to bring this action in a representative capacity under two

separate provisions of the CPPA. First, Plaintiff purports to asserts its claims under Section 28-

3905(k)(1)(C), which permits a “nonprofit organization . . . on behalf of itself or any of its

members, or on any such behalf and on behalf of the general public, [to] bring an action seeking

relief from the use of a trade practice in violation of a law of the district.” D.C. Code § 28-

3905(k)(1)(C). See Exhibit C, FAC, ¶¶ 213, 214 (referencing this provision). Second, Plaintiff

purports to assert its claims under section 28-3905(k)(1)(D), which provides that a “public

interest organization may, on behalf of the interests of a consumer or class or consumers, bring

an action seeking relief from the use by any person of a trade practice in violation of a law of the

District. D.C. Code §28-3905(k)(1)(D)(i). See Exhibit C, FAC, ¶¶ 216, 217, 219, 220

(referencing this provision).

       4.      Plaintiff seeks remedies available under D.C. Code §§ 28-3905(k)(2), including,




                                                  2
            Case 1:20-cv-03846-PLF Document 1 Filed 12/29/20 Page 3 of 11


but not limited to, declaratory and injunctive relief, including a corrective marketing campaign.

Plaintiff also seeks costs, attorneys’ fees, expert fees, and prejudgment interest. See Exhibit C,

FAC, Prayer for Relief.

                        REMOVAL IS APPROPRIATE UNDER CAFA

       5.      CAFA provides that federal courts have original jurisdiction over (i) a “class

action” in which (ii) any plaintiff is diverse from any defendant, (iii) there are at least 100

members in the putative class, and (iv) the amount in controversy excess the sum or value of

$5,000,000, exclusive of interest and costs. 28 U.S.C. § 1332(d). Under 28 U.S.C. § 1441(a), any

such action may be removed to the district court for the district and division embracing the place

where the action is pending. “No antiremoval presumption attends cases involving CAFA, which

Congress enacted to facilitate adjudication of certain class actions in federal court.” Dart

Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 89 (2014); accord Bradford v. George

Washington Univ., 249 F. Supp. 325, 331 (D.C. Cir. 2017).

                            This case is a “class action” under CAFA

       6.      Under CAFA, a class action is “any civil action filed under Rule 23 of the Federal

Rules of Civil Procedure or similar State statute or rule of judicial procedure authorizing an

action to be brought by 1 or more representative persons as a class action.” 28 U.S.C. §

1332(d)(1)(B) (emphasis added).

       7.      Whether an action under the District of Columbia’s consumer protection law

constitutes such a similar state statute is a question of District of Columbia law. See In re U-Haul

Int’l, Inc., No. 08-7122, 2009 WL 902414, at *1 (D.C. Cir. Apr. 6, 2009) (characterizing this

inquiry as “a matter of District of Columbia law” that should be answered by “the local courts”);

Williams v. Martinez, 586 F.3d 995, 1001 (D.C. Cir. 2009) (“[O]n questions of District of

Columbia law this court defers to the D.C. Court of Appeals.”)




                                                   3
            Case 1:20-cv-03846-PLF Document 1 Filed 12/29/20 Page 4 of 11


       8.      Pursuant to the CPPA, “public interest organizations may, on behalf of the

interests of a consumer, or a class of consumers, bring an action seeking relief from the use by

any person of a trade practice in violation of a law of the District if the consumer or class could

bring an action under subparagraph (A) of this paragraph for relief from such use by such person

of such trade practice.” D.C. Code §28-3905(k)(1)(D)(i) (emphasis added); Exhibit C, FAC, ¶

219. Plaintiff expressly alleges that it brings this action under D.C. Code § 28-3905(k)(1)(D)(i),

“on behalf of members of the general public who could bring the action under D.C. Code §28-

3905(k)(l)(A).” See Exhibit C, FAC, ¶ 219. See also id., ¶ 198 (“Pursuant to D.C. Code §28-

3905(k)(l) and 28-39905(k)(2) [sic], the Plaintiffs bring this claim on behalf of themselves and

the general public of the District of Columbia.”).

       9.      D.C. courts have confirmed that D.C.’s consumer protection law is a statute that

authorizes—and compels—a class action. See Rotunda v. Marriot Int’l, Inc., 123 A.3d 980, 989

(D.C. 2015); Organic Consumers Ass’n v. General Mills, Inc., No. 2016 CA 6309 B, 2017 WL

2901210, at *5 (D.C. Super. Ct. Apr. 27, 2017). Here, Plaintiff, as the “master of [its]

complaint,” has affirmatively invoked section 28-3905(k)(1)(D), which authorizes—and, indeed

requires—Plaintiff to bring this lawsuit as a class action. Barnes v. District of Columbia, 42 F.

Supp. 3d 111, 120 (D.D.C. 2014) (emphasizing that the plaintiff “should have recognized that

the defendant could exercise its statutory right of removal” based on the claims he chose to

plead). That is sufficient to bring this lawsuit within the ambit of CAFA.

                    The parties are sufficiently numerous to satisfy CAFA

       10.     Although Plaintiff avoids defining the size of the putative class, it purports to

bring this lawsuit on behalf of individuals in the District of Columbia who have purchased the

Products within the limitations period (i.e., since September 4, 2017). See generally Samuel v.

Wells Fargo Co., 311 F. Supp. 3d 10, 20 n.11 (D.D.C. .2018) (“Courts apply a three-year statute




                                                 4
          Case 1:20-cv-03846-PLF Document 1 Filed 12/29/20 Page 5 of 11


of limitations to CPPA claims . . . .”). Pharmavite has access to IRI scan data, which confirms

that over 30,000 units of the Products have been sold in the D.C. metropolitan area each year

since 2017. That supports a reasonable inference that over 100 individuals purchased the

Products in the District of Columbia during the statute of limitations period and satisfied

CAFA’s numerosity requirement.

                                The parties are minimally diverse

       11.     The caption of the FAC reflects that Plaintiff is headquartered in Broomfield,

Colorado (see Exhibit C, FAC, at p.1), and that it brings this action on behalf of the general

public, i.e., consumers of the Products, in the District of Columbia. See id., FAC, introductory

paragraph and ¶¶ 198, 219.

       12.     Pharmavite is a limited liability company with its principal place of business in

California. Pharmavite has no member incorporated, or with its principal place of business, in the

District of Columbia.

       13.     CAFA’s minimal diversity requirement is satisfied because the class members

Plaintiff purports to represent are citizens the District of Columbia. Pharmavite is not a citizen of

the District of Columbia and is, at a minimum, diverse from the class plaintiffs.

                           There is at least $5 million in controversy

       14.     In assessing the amount in controversy, “[a]bsolute certainty” as to the amount in

controversy is not required, rather a “present probability” that damages “meet the requirement” is

sufficient. Comm. for GI Rights v. Calloway, 518 F.2d 466, 472 (D.C. Cir. 1975). Moreover, “for

purposes of the Class Action Fairness Act [calculating the amount in controversy] is less a

prediction of how much the plaintiffs are ultimately likely to recover than it is an estimate of

how much will be put at issue during the litigation.” Lavelle v. State Farm Mut. Auto Ins. Co.,

235 F. Supp. 3d 217, 224 (D.D.C. 2017) (internal citations and quotation marks omitted). Federal



                                                  5
          Case 1:20-cv-03846-PLF Document 1 Filed 12/29/20 Page 6 of 11


courts have consistently emphasized that CAFA only requires a defendant to show that it “is

reasonably possible that the potential liability exceeds $5 million.” Greene v. Harley-Davidson,

965 F.3d 767, 772 (9th Cir. 2020). See also Raskas v. Johnson & Johnson, 719 F.3d 884, 887

(8th Cir. 2013) (“[W]hen determining the amount in controversy, the question is not whether the

damages are greater than the requisite amount, but whether a fact finder might legally conclude

that they are.”) (Citation and internal quotation marks omitted); S. Fla. Wellness, Inc. v. Allstate

Ins. Co., 745 F.3d 1312, 1315 (11th Cir. 2014) (noting that the amount in controversy is an

“estimate of how much will be put at issue in the litigation” and that this “amount is not

discounted by the chance that the plaintiffs will lose on the merits”).

       15.     Under 28 U.S.C. § 1332(d)(6), determining whether the matter in controversy

exceeds the jurisdictional amount (i.e., $5,000,000), the removing party bears the burden of

offering a “plausible allegation that the amount in controversy exceeds the jurisdictional

threshold.” Dart Cherokee Basin Operating Co., 574 U.S. at 89. In other words, Pharmavite only

needs to offer this Court a plausible allegation that the amount in controversy exceeds $5 million.

       16.     At this stage of the litigation, Pharmavite is not required to submit evidence

substantiating the amount in controversy. “Evidence establishing the amount [in controversy] is

required . . . only when the plaintiff contests, or the court questions, the defendant’s allegation.”

Id. To the extent there is any dispute as to the amount in controversy, Pharmavite expressly

reserves the right to submit evidence substantiating its jurisdictional allegations. See, e.g.,

Lavelle, 235 F. Supp. 3d at 223 (denying motion to remand based on post-removal “evidence

regarding attorneys’ fees and punitive damages” and rejecting argument that the defendant

“waived the right to use these factors in its calculation of the amount in controversy” because it

did not submit this evidence alongside its notice of removal).

       17.     Here, Plaintiff seeks an order enjoining Pharmavite from engaging in conduct




                                                   6
          Case 1:20-cv-03846-PLF Document 1 Filed 12/29/20 Page 7 of 11


alleged in the Complaint, as well as injunctive relief requiring “corrective advertising to the

residents of the District of Columbia that restores consumers.” See Exhibit C, FAC, Prayer for

Relief. “[T]he test for determining the amount in controversy is the pecuniary result to either

party which the judgment would directly produce.” Tatum v. Laird, 444 F.2d 947, 951 n.6 (D.C.

Cir. 1971) (Citation omitted), rev’d on other grounds, 408 U.S. 1 (1972). “[C]ourts do not have

to ascertain the value of injunctive relief precisely; so long as a plaintiff’s pleadings amount to

more than a ‘formal allegation’ that the relief is worth more than [the jurisdictional minimum],

that is sufficient.” Info Strategies, Inc. v. Dumosch, 13 F. Supp. 3d 135, 141-42 (D.D.C. 2014)

(Citation omitted).

       18.     Although Plaintiff does not describe with specificity the injunctive relief it seeks,

in the event Plaintiff were to prevail on its claim, any injunctive relief ordered by this Court

would very likely exceed $5 million. For example, if this Court prohibits sale of the Products in

the District of Columbia, Pharmavite not only would have to stop all direct sales of these

products in brick-and-mortar stores in the District of Columbia and effectuate the removal of the

Products from store shelves, but it also would have to monitor to ensure that the Products are not

resold by retailers within the District of Columbia. This would result in losses of several million

dollars to Pharmavite. Based on Pharmavite’s investigation moreover, some on-line retailers,

including Amazon, would not be able to execute an order to not sell the Products only in the

District of Columbia, and would discontinue the Products entirely, which Pharmavite estimates

would result in losses of more than $4 million in sales in the first year alone.

       19.     By way of further example, if the Court were to order Pharmavite to reformulate,

repackage, and/or relabel the Products, such changes would need to occur on a nationwide basis,

and would require Pharmavite to initiate substantial changes to its supply chain and

manufacturing process. The cost to Pharmavite of complying with this kind of injunctive relief




                                                  7
          Case 1:20-cv-03846-PLF Document 1 Filed 12/29/20 Page 8 of 11


would be significant.

       20.     In addition, the scale of Plaintiff’s requested “corrective advertising” campaign

could include print, television, digital, radio, and other types of advertisement in the District of

Columbia. Such a campaign would require Pharmavite to use both internal and external

resources to develop and deploy the campaign. The cost of this campaign alone likely could

come close to, or even exceed $5 million. See, e.g., Fefferman v. Dr. Pepper Snapple Grp., Inc.,

No. 3:13-cv-00160-H (KSC), 2013 WL 12114486, at *3 (S.D. Cal. Mar. 12, 2013) (noting that,

“[i]n total, the corrective advertisement campaign would cost Defendants approximately

$4,985,000).

       21.     Plaintiff’s request for attorneys’ fees and experts’ fees should also be considered

on removal. See Exhibit C, FAC, Prayer for Relief. “Attorney fees are part of the amount in

controversy if they are provided for by statute or contract.” Sloan, 2015 WL 9272838, at *9

(internal quotations and citations omitted). The CPPA provides for attorneys’ fees in the same

statutory provision invoked by Plaintiff in the Complaint. D.C. Code § 28-3905(k)(2)(B)

(providing for attorneys’ fees). While the amount of attorneys’ fees that Plaintiff will seek is not

yet known, attorneys’ fee awards in other cases brought under the same statue have been

substantial. See, e.g., Beck v. Test Masters, Educ. Servs., Inc., 73 F. Supp. 3d 12, 18, 20 (D.D.C.

2014) (awarding $927,707.89 in attorneys’ fees and expenses); see also Williams v. First Gov’t

Mortg. & Invr’s Corp., 225 F.3d 738, 743, 746-47 (D.C. Cir. 2000) (affirming award of

$199,340 in attorneys’ fees).

       22.     Finally, a reasonable reading of Plaintiff’s FAC indicates that Plaintiff does, in

fact, seek monetary damages. Plaintiff’s prayer for relief seeks a judgment for “the remedies

available under D.C. Code § 28-3905(k)(2)(A-F).” Exhibit C, FAC, Prayer for Relief. These

remedies explicitly include actual damages, as well as “[t]reble damages, or $1,500 per violation,




                                                  8
           Case 1:20-cv-03846-PLF Document 1 Filed 12/29/20 Page 9 of 11


whichever is greater.” D.C. Code § 28-3905(k)(2)(A)(i), (ii). Several courts have determined the

amount in controversy involving these statutory damages by multiplying the total number of

products sold by $1,500. See, e.g., Sloan v. Soul Circus, Inc., No. CV 15-01389 (RC), 2015 WL

9272838, at *8 (D.D.C. Dec. 18, 2015) (holding that statutory damages flow from each

“purchase or receipt” of consumer goods) (emphasis original); Fahey v. Godiva Chocolatier,

Inc., No. CV 19-2128 (JDB), 2020 WL 805776, at *5 (D.D.C. Feb. 18, 2020) (holding that the

amount in controversy included “$7,500—one violation for each individually wrapped candy

bar”). Here, the number of units of the Products sold in the District of Columbia during the

limitations period are such that monetary damages under CPPA, including treble damages or

penalties, would put the amount in controversy in this case in excess of CAFA’s jurisdictional

minimum.

         23.   In the aggregate, the value of Plaintiff’s request for injunctive relief, corrective

advertising, possible repackaging, attorneys’ fees, and possible statutory damages easily exceeds

the $5 million in total required for CAFA jurisdiction.

                  OTHER REQUIREMENTS FOR REMOVAL ARE MET

         24.   28 U.S.C. § 1446(b) provides that notice of removal of a civil action must be filed

within thirty days of service of the initial pleading. In this case, Pharmavite was served on

December 2, 2020. See Exhibit D, Proof of Service. Pursuant to Fed. R. Civ. P. 6(a)(1)(C), the

deadline for filing this notice of removal is January 1, 2021. This notice of removal is thus timely

filed.

         25.   Pharmavite has not filed any pleading in the Superior Court responding to the

Complaint.




                                                  9
         Case 1:20-cv-03846-PLF Document 1 Filed 12/29/20 Page 10 of 11


       26.     Pursuant to 28 U.S.C. § 1446(d), Pharmavite will promptly give written notice of

the filing of this Notice of Removal to all parties, and a copy of this Notice will be filed with the

Clerk of the Superior Court.


Dated: December 29, 2020                       Respectfully submitted,


                                               /s/ Mark H. M. Sosnowsky
                                               Mark H.M. Sosnowsky (No. 979960)
                                               FAEGRE DRINKER BIDDLE & REATH LLP
                                               1500 K Street, N.W., Suite 1100
                                               Washington, D.C. 20005
                                               Tel: 202-354-1327
                                               Fax: 202-230-5354
                                               mark.sosnowsky@faegredrinker.com

                                               Attorney for Defendant Pharmavite LLC




                                                 10
        Case 1:20-cv-03846-PLF Document 1 Filed 12/29/20 Page 11 of 11


                               CERTIFICATE OF SERVICE

      I hereby certify that on this 29th day of December, 2020, I electronically filed the
Notice of Removal and accompanying documents with the Clerk of the Court using the
CM/ECF system, which will send a notification of such filing (NEF) to the counsel listed
below. In addition, service will be made by first class U.S. Mail, postage prepaid, on the
following:

                                    Travis Pittman, Esq.
                               jtpittman@hphattorneys.com
                             Holmes Pittman & Haraguchi, LLP
                                       P.O. Box 380
                                     Chester, MD 21619
                                      (410) 482-9505

                                    Kristen M. Ross, Esq.
                                 Kristen.ross@didmlaw.com
                              Davitt, Lalley, Dey & McHale, PC
                                1971 Beltline Ave., Suite 106
                                  Grand Rapids, MI 49525
                                        (202) 750-0355


                                                         /s/ Mark H.M. Sosnowsky
                                                         Mark H.M. Sosnowsky




                                              11
